In a proceeding, inter alia, to validate petitions designating petitioner-appellant as a candidate in the election to be held on May 3, 1977 for the public position of Member of the New York City Community School Board, District 23, the appeal is from a judgment of the Supreme Court, Kings County, dated April 7, 1977, which, after a hearing, (1) denied the petition and (2) directed the board of elections to remove petitioner’s name from the appropriate ballot. Judgment affirmed, without costs or disbursements. Special Term found that petitioner had only 191 valid signatures, 9 short of the required 200. Petitioner argues that a sheet containing an additional nine signatures should be validated. The subscribing witness on the afore-mentioned sheet had incorrectly listed both her election and assembly districts. Numerous cases have held that this error is fatal, unless it is caused by confusion due to reapportionment. Since petitioner was not able to prove that such confusion was the reason for the error, the signatures cannot be validated *636and her application was properly denied (see Matter of Sciarra v Donnelly, 34 NY2d 970; Matter of Rutter v Coveney, 38 NY2d 993). Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.